UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 96-4731

JOHN WESLEY FAIRCLOTH,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Wilmington.
Malcolm J. Howard, District Judge.
(CR-95-72-H)

Submitted: August 5, 1997

Decided: October 14, 1997

Before HALL, WILKINS, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Thomas C. Goolsby, Samuel T. Currin, Raleigh, North Carolina, for
Appellant. Janice McKenzie Cole, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Christine Witcover Dean,
Assistant United States Attorney, Raleigh, North Carolina, for Appel-
lee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

John Wesley Faircloth appeals his convictions on one count of con-
spiracy to distribute crack cocaine,1 two counts of money laundering,2
and one count of structuring transactions to avoid reporting
requirements.3 Faircloth contends: 1) that the prosecution violated his
due process rights by failing to disclose material impeachment evi-
dence; 2) that the district court improperly instructed the jury; and 3)
that the evidence was insufficient to support his convictions. Finding
no reversible error, we affirm Faircloth's convictions and sentence.

In 1993, Faircloth rented a trailer to Anthony Andrews and his girl-
friend, Deborah Hines, after Andrews was released from prison on
state drug charges. Almost immediately after renting the trailer from
Faircloth, Andrews fell behind in the rent and resumed selling drugs.
Even though he was not visibly employed, Andrews quickly made the
rent current, and approached Faircloth about building a house for him
on land Faircloth had for sale. Andrews paid for the land in cash;
however, the parties agreed to leave the property in Faircloth's name
in order to prevent the authorities from discovering Andrews' ill got-
ten assets.

Seeking to hide additional drug proceeds, Andrews bought several
more properties and rental homes from Faircloth; yet, like his resi-
dence, none of the rental property was placed in Andrews' name.
Likewise, Andrews bought several cars, or gave Faircloth money to
purchase cars ostensively for the purpose of starting a used car dealer-
ship. Even though Andrews paid the full amount for the automobiles,
the vehicles were titled in Faircloth's name or showed Faircloth as a
_________________________________________________________________
1 21 U.S.C. § 846 (1994).
2 18 U.S.C. § 1956(a)(1) (1994).
3 31 U.S.C. § 5324 (1994).

                    2
lienholder. At Faircloth's trial, Andrews explained that the real estate
and cars were placed in Faircloth's name to protect them from being
seized if the authorities discovered his drug dealing.

Faircloth was more than a mere conduit to hide and launder
Andrews' drug proceeds. In April 1995, Andrews misplaced a kilo-
gram of crack cocaine that he had buried in his back yard for safe-
keeping. After he was unable to locate the drugs using a rototiller,
Andrews asked Faircloth to use his backhoe to find the drugs. Fair-
cloth agreed. After digging in the location specified by Andrews,
Faircloth found the drugs and pointed them out to Andrews. Further,
Faircloth agreed to let Andrews hide his vehicles on Faircloth's prop-
erty after Andrews was arrested during a traffic stop.

After his arrest, Andrews pleaded guilty to conspiracy to distribute
and possess with intent to distribute crack cocaine. As part of his plea
agreement, Andrews agreed to cooperate with government and impli-
cated Faircloth. Faircloth was indicted on one count of conspiracy to
distribute crack cocaine,4 two counts of money laundering,5 one count
of structuring transactions to avoid reporting requirements,6 and two
counts of asset forfeiture.7 Faircloth, who denied any involvement in
a drug conspiracy, was convicted by a jury on all counts. Claiming
the evidence insufficient, Faircloth moved under F ED. R. CRIM. P. 29
for acquittal on the drug conspiracy charge. The court denied the
motion, and sentenced Faircloth to 144 months incarceration, a
$600,000 fine, and five years supervised release. Faircloth now
appeals his criminal convictions.

First, Faircloth contends that the government improperly withheld
information that Deborah Hines, Andrews' girlfriend and witness for
the prosecution, tested positive for cocaine use on more than one
occasion while she was on pretrial release. Because the government
revealed the test results after the trial, Faircloth asserts the delay was
a deprivation of due process because Brady v. Maryland8 obligates the
_________________________________________________________________
4 21 U.S.C. § 846 (1994).
5 18 U.S.C. § 1956(a)(1) (1994).
6 31 U.S.C. § 5324 (1994).
7 18 U.S.C. § 982(a)(1) (1994).
8 373 U.S. 83 (1963).

                     3
government to provide Faircloth with any material exculpatory evi-
dence in its possession,9 and impeachment evidence is included under
Brady.10 Evidence is material only if there is a reasonable probability
that, had the evidence been disclosed to the defense, the result of the
trial would have been different.11 According to Faircloth, Hines per-
jured herself on cross-examination by claiming that she had not used
drugs in over a year; thus, Faircloth asserts that the jury's judgment
most likely would have been different had it been aware of her recent
drug use and perjury.

Even if it is assumed that failure to disclose the drug report to the
defense prior to trial was improper and that the defense would have
used the report in an attempt to impeach Hines' testimony, Faircloth's
Brady argument fails because it is unlikely that a different verdict
would have been obtained. Hines was not a key prosecution witness.
She merely corroborated Andrews' testimony, as did other witnesses.
Information regarding drug use would have been cumulative as Hines
testified that she had used and sold drugs for several years. She also
confirmed that she was convicted for those activities; thus, the jury
knew that she had a history of drug involvement when it assessed her
credibility. Further, Andrews had already testified about Faircloth
using his backhoe to recover Andrews' drugs; thus, Hines' testimony
on this issue was not necessary to support Faircloth's conviction. The
uncorroborated testimony of one witness is sufficient to support a
conviction.12 We find no reasonable probability that access to the
report would have changed the result at trial.

Next, Faircloth asserts that the district court erred by refusing to
give three jury instructions requested by the defense and granting the
government's request for an instruction on willful blindness. Specifi-
cally, Faircloth wanted the court to instruct the jury that they could
acquit him on his good character alone, define reasonable doubt, and
_________________________________________________________________
9 See United States v. Capers, 61 F.3d 1100, 1106 (4th Cir. 1995), cert.
denied, ___ U.S. ___, 64 U.S.L.W. 3779 (U.S. May 20, 1996) (No. 95-
7022).
10 See Giglio v. United States, 405 U.S. 150, 154 (1972).
11 See United States v. Bagley, 473 U.S. 667, 682 (1985).

12 See United States v. Arrington , 719 F.2d 701, 705 (4th Cir. 1983).

                    4
allow an instruction that explained his theory of defense. We review
the court's refusal to give a requested jury instruction for an abuse of
discretion.13 Further, an error in jury instructions will cause a convic-
tion to be reversed only if, after viewing the record as a whole, the
error is determined to have been prejudicial14 After reviewing the
record, we cannot say that the district court abused its discretion by
denying Faircloth's requested jury instructions.

While Faircloth wanted the court to tell the jury that good character
alone could create reasonable doubt, the court instructed the jury that
evidence of good character may create reasonable doubt, and that it
was for the jury to determine how much weight to give such evidence.
The court's instruction was adequate as it stated the law and the word
"alone" does not need to be in the instruction, even when requested
by the Defendant.15 Moreover, the court's refusal to instruct the jury
on reasonable doubt was proper. This court has repeatedly held that
attempts to define reasonable doubt are not useful and should not be
attempted.16 Additionally, we find no error in the court's refusal to
give an instruction on Faircloth's theory of defense. A trial court is
not required to instruct the jury on a theory of defense argument
unless it is clearly supported by the evidence. 17 In its charge, the court
adequately explained the law upon which Faircloth's defense rested,
and the rejection of his requested instruction was not error. Faircloth's
requested instruction that he had never agreed to engage in a drug
conspiracy, and that the government's witnesses were testifying
falsely was argumentative and better suited for his counsel's closing
argument.

Next, Faircloth asserts that the court's willful blindness charge vio-
lated the due process requirement that every element of a crime be
proven beyond a reasonable doubt.18 Faircloth claims that the charge
allowed the jury to convict him without concluding that he knowingly
_________________________________________________________________
13 See United States v. Russell , 971 F.2d 1098, 1107 (4th Cir. 1992).
14 See Wellington v. Daniels, 717 F.2d 932, 938 (4th Cir. 1983).
15 See United States v. Foley, 598 F.2d 1323, 1336-37 (4th Cir. 1979).
16 See United States v. Love, 767 F.2d 1052, 1060 (4th Cir. 1985).
17 See United States v. Tipton, 90 F.3d 861, 863 (4th Cir. 1996).
18 See In re Winship, 397 U.S. 358 (1970).

                     5
committed the crime in question. This argument is without merit. The
instruction given to the jury did not permit an inference of knowledge
from a mere showing of careless disregard.19 Jury members were not
instructed to presume knowledge from a conclusion of self-imposed
ignorance, but only that they could infer knowledge from such a con-
clusion. Because the district court's instruction in no way reduced the
standard of culpability, we reject Faircloth's argument that the charge
violated due process.

Next, Faircloth claims that the district court erred by not granting
his FED. R. CRIM. P. 29, motion for acquittal because insufficient evi-
dence existed to support his conviction for conspiracy to distribute
cocaine base. On appeal, Faircloth also claims that insufficient evi-
dence exists to support his other convictions. Because the denial of
a Rule 29 motion is reviewed under a sufficiency of the evidence
standard,20 both contentions are answered together.

When reviewing challenges to the sufficiency of the evidence, we
determine whether any rational trier of fact could have found the
essential elements of the charged offenses beyond a reasonable doubt.21
We consider, therefore, all of the evidence in the light most favorable
to the government, assuming the jury weighed all of the evidence,
resolved all conflicts in the testimony, and drew all reasonable infer-
ences from the facts.22 Further, we do not review the credibility of the
witnesses when we evaluate whether sufficient evidence existed to
support a conviction.23

Faircloth asserts that insufficient evidence exists to sustain his con-
victions because his convictions are based upon circumstantial evi-
dence and the testimony of persons eager to make a deal with the
government. Faircloth's claim is without merit. The uncorroborated
_________________________________________________________________

19 See United States v. Martin, 773 F.2d 579, 584 (4th Cir. 1985).
20 See United States v. Brooks, 957 F.2d 1138, 1147 (4th Cir. 1992).
21 See Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Glasser
v. United States, 315 U.S. 60, 80 (1942).
22 See Jackson, 433 U.S. at 319.
23 See United States v. Reavis, 48 F.3d 763, 771 (4th Cir.), cert. denied,
115 S. Ct. 2597 (1995).

                    6
testimony of one witness or accomplice is sufficient to sustain a
conviction.24 Andrews testified that Faircloth used his backhoe to help
search for Andrews' stash of crack cocaine and that Faircloth struc-
tured commercial transactions to help hide Andrews' assets from the
authorities. Additionally, audio recordings of Faircloth's conversa-
tions with an undercover police officer demonstrated Faircloth's
knowledge of Andrews' drug activities and his desire to structure his
business activities to profit from them and remain anonymous. Fur-
thermore, other witnesses corroborated Andrews' testimony. Accord-
ingly, we hold that the evidence presented to the jury sufficiently
established Faircloth's guilt.

Therefore, we affirm Faircloth's convictions and sentence. Addi-
tionally, we have reviewed Faircloth's pro se supplemental brief and
find the issues raised cumulative or without merit. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED
_________________________________________________________________
24 See United States v. Baker, 985 F.2d 1248, 1255 (4th Cir. 1993);
United States v. Arrington, 719 F.2d at 705.

                    7